[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM DECISION ON MOTION FOR CONSIDERATION
The court never entertained any doubt that Dr. Gottlob had a great deal of concern with the possible gambling problem of students and my decision on the "public concern issue" did not depend on any such finding.
Neither did the court base its decision on this issue on some conclusion that student confidentiality as such is not an important issue. The discussion at pages 15-17 of the opinion sets forth the court's conclusion that the confidentiality of such information as was involved here must be viewed in two contexts: confidentiality within the university community itself CT Page 9025 and confidentiality to the world outside the university. Also, given the context of what occurred here, the court was concerned with the issues raised by the court in Daniels v. Quinn, 801 F.2d 687,690 (PA 4, 1986).
The public has an interest in gambling — confidentiality relative to the information it receives or does not receive but is there a "public concern over who in the university makes a decision over the scope of confidentiality? In light of the concerns raised in Daniel v. Quinn, supra, the court concluded this was an important consideration.
2.
The concern raised by the plaintiff's speech was the content of the speech itself and what it predicated about her response to situations like this that may arise in the future concerning this issue.
The court concluded on page 22 of its opinion that the defendant had raised in its brief, through evidence and cross examination, the efficient operation issue.
The court has decided not to change its opinion. The court considered the issues raised in the motion for reconsideration in what was a difficult case and believes an appeal should be taken to resolve the issues which were quite effectively raised by the plaintiff.
Corradino, J.